i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00065-CR

                                         Carlton D. WOODS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 1, Bexar County, Texas
                                      Trial Court No. 231803
                             Honorable Olin B. Strauss, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 15, 2008

AFFIRMED

           A jury found defendant guilty of evading arrest or detention, and the trial court assessed

punishment at 180 days, probated.

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). Defendant was informed of his right to review the record. Counsel
                                                                                                           04-08-00065-CR

provided defendant with a copy of the brief and advised him of his right to file a pro se brief.

Defendant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                    Sandee Bryan Marion, Justice

DO NOT PUBLISH




         1
           … No substitute counsel will be appointed. See In re Schulman, 252 S.W .3d 403, 408 n.22 (Tex. Crim. App.
2008). Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See T E X . R. A PP . P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rule of Appellate Procedure 68.4.

                                                             -2-